Citation Nr: 0822577	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-17 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bipolar disorder, 
depressed type, (also claimed as psychosis, dysthymic 
disorder, and dementia).  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1967 to 
September 1969.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  


FINDING OF FACT

The veteran's bipolar disorder, depressed type, (also claimed 
as psychosis, dysthymic disorder, and dementia) is not 
related to service.  


CONCLUSION OF LAW

Bipolar disorder, depressed type, (also claimed as psychosis, 
dysthymic disorder, and dementia) was not incurred in or 
aggravated by active service, and may not be presumed related 
to service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a psychiatric 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in May 2002 and April 2006.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements that comprised his claim, and of the evidence needed 
to substantiate the claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claim.  And in the May 2002 letter, VA 
provided notification to the veteran prior to the initial 
adjudication of his claim in April 2003.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until the April 2006 letter.  See Dingess/Hartman and 
Mayfield, both supra.  Nevertheless, the Board finds that any 
presumed prejudice incurred by the veteran as a result of 
this untimely notice has been rebutted by the record, and 
that proceeding with a final decision is appropriate here.  
See Sanders v. Nicholson, 487 F.3d 881 (2007); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  As will be detailed further 
below, the veteran's service connection claim here will be 
denied.  No disability evaluation or effective date will be 
assigned here therefore.  As such, no prejudice can be 
incurred from late notice regarding these matters.  Moreover, 
in accordance with Mayfield, the RO, in August 2006, November 
2006, and June 2007 Supplemental Statements of the Case, 
readjudicated the veteran's claim following complete notice.  
Mayfield, 444 F.3d at 1328.  

As such, the Board finds that VA satisfied VCAA notification 
requirements here.    

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before multiple hearings to voice his 
contentions.  The RO provided the veteran with compensation 
examinations for his claim.  And the Board sought and 
received a medical specialist opinion from the Veteran's 
Health Administration (VHA opinion).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Service Connection

The veteran claims that, as a result of combat service in 
Vietnam, he incurred a psychiatric disorder.  In the April 
2003 rating decision on appeal, the RO denied this claim.  
For the reasons set forth below, the Board agrees with that 
decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2007).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2007).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

In this matter, the Board finds that the veteran has current 
psychiatric disorders relevant to his claim.  Private and VA 
medical records and reports dated from the 1980s until May 
2008 show diagnoses of bipolar disorder, major depressive 
disorder, and psychosis.  See 38 C.F.R. § 3.303.      

As to whether these disorders relate to service, the Board 
notes that it must address multiple theories of service 
connection.  Throughout the record, evidence suggests 
presumptive service connection based on manifestation of 
symptomatology within one year of discharge from service (see 
38 C.F.R. §§ 3.307, 3.309); presumptive service connection 
based on incurrence during combat (see 38 U.S.C.A. § 1154); 
direct service connection (see 38 C.F.R. § 3.303); and 
service connection based on aggravation of a pre-service 
disorder (see 38 C.F.R. §§ 3.304, 3.306).  The Board will 
address each of these theories of entitlement separately 
below.  


	Presumptive Service Connection Under 38 C.F.R. §§ 3.307, 
3.309 

In a lay statement received in May 2005, the veteran's spouse 
indicates that the veteran experienced symptoms of a 
psychiatric disorder soon after discharge from service.  
Under 38 C.F.R. §§ 3.307, 3.309, psychosis may be presumed 
service connected if it manifests within one year of 
discharge from service.  The Board finds such a presumption 
unwarranted here, however, because the earliest medical 
evidence of a post-service psychiatric disorder is found in 
private medical records dated in November 1983, over 13 years 
following service.  Indeed, in the May 2008 VHA opinion of 
record, and in March 2003 and September 2006 VA compensation 
examination reports, it is noted that the veteran reported 
initial treatment in 1983.  As 1983 is beyond the presumptive 
12-month period following discharge in September 1969, 
presumptive service connection for bipolar disorder, 
depressed type, (also claimed as psychosis, dysthymic 
disorder, and dementia) would not be warranted under 
38 C.F.R. §§ 3.307, 3.309.  

	Presumptive Service Connection Under 38 U.S.C.A. 
§ 1154(b)

In his May 2005 VA Form I-9 substantive appeal, the veteran 
maintains that he incurred his psychiatric disorders as a 
result of combat service.  As such, the Board must consider 
here the presumption embedded in 38 U.S.C.A. § 1154(b) (West 
2002).  38 U.S.C.A. § 1154(b) provides that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  

In this case, the Board finds that the record does not 
preponderate against the veteran's claim that he served in 
combat, and thereby experienced psychiatric distress.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).   

Service personnel records show that the veteran served in 
Vietnam during the Vietnam Conflict from May 9, 1968 to May 
7, 1969.  These records show that the veteran served with an 
artillery division as a gunner and as a cannoneer while 
there.  And these records show that the veteran participated 
in "Vietnam Counteroffensive Phase III" and "Vietnam 
Counteroffensive Phase V" while there.  Hence, even though 
these records do not show personal involvement with combat 
operations, and even though the veteran's DD Form 214 
indicates no involvement with combat, the Board nevertheless 
finds the record in equipoise on the issue of combat 
involvement.  As such, application of the reasonable doubt 
doctrine is appropriate.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

The Board finds service connection unwarranted under 
38 U.S.C.A. § 1154, however.  The medical evidence of record 
preponderates against the veteran's claim that his in-service 
combat, and consequent psychiatric distress, relates to his 
current psychiatric disorder(s).  See Pond v. West, 12 Vet. 
App. 341, 346 (1999) (in general, to establish direct service 
connection, a claimant must submit medical evidence of a 
current disability, medical evidence of in-service incurrence 
of an injury or disease, and medical evidence of a nexus 
between the current disability and the in-service disease or 
injury).  See also Dalton v. Nicholson, 21 Vet. App. 23, 31 
(2007) (38 U.S.C.A. § 1154, which reduces evidentiary burden 
for combat veterans with respect to evidence of in-service 
incurrence of an injury, is not equivalent to a statutory 
presumption that the claimed disorder is service connected).    

The medical evidence addressing the issue of nexus consists 
of the two VA compensation examination reports, and the VHA 
opinion of record.  In the March 2003 VA report, the examiner 
stated that the veteran did not report any mood symptoms in 
service, and that his bipolar disorder started after leaving 
the service.  The September 2006 VA examiner, who cited the 
approximately 14-year period between service and onset of the 
psychiatric disorder, stated that the veteran's bipolar 
disorder was likely unrelated to service.  And the VHA 
examiner stated that the veteran's diagnosed bipolar 
disorder, type I with depressive and manic episodes (mixed 
type) was not related to service as this disorder manifested 
14 years following service.  

As such, the evidence preponderates against the veteran's 
claim that his engagement in combat necessitates a finding of 
service connection here.  

	Direct Service Connection Under 38 C.F.R. § 3.303

Again, to establish direct service connection in general, a 
claimant must submit medical evidence of a current 
disability, medical evidence of in-service incurrence of an 
injury or disease, and medical evidence of a nexus between 
the current disability and the in-service disease or injury.  
See Pond, supra.    

As noted, the evidence demonstrates that the veteran 
currently has psychiatric disorders.  The first element of 
Pond is therefore established here.  

But the second and third elements of Pond are not established 
here.  Service medical records do not indicate that the 
veteran incurred a psychiatric disorder during service.  The 
veteran's discharge report of medical examination is negative 
for a psychiatric disorder.  Although the veteran noted 
nervousness in his induction report of medical history, his 
discharge report of medical examination is negative for a 
psychiatric disorder.  As already noted, the earliest post-
service medical evidence of record of a psychiatric disorder 
is dated in November 1983, over 13 years following service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  And the 
veteran did not file a claim for service connection for a 
psychiatric disorder until November 2001, over 32 years 
following service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  For these 
reasons, the second element of Pond is unestablished here.  
See Pond, supra.    

As to the third element of Pond, the Board again notes that 
the record contains no medical nexus evidence connecting the 
veteran's psychiatric disorders to service.  Rather, the 
medical evidence - detailed in the March 2003 and September 
2006 VA reports, and the May 2008 VHA opinion - indicates the 
opposite.  The record therefore lacks the requisite medical 
evidence of a nexus between current disabilities and service 
to establish service connection here.  The third element of 
Pond is unestablished here therefore.  Id.  

The evidence preponderates against the veteran's claim to 
direct service connection under 38 C.F.R. § 3.303.  See 
Alemany, supra.  

        Aggravation of a Pre-service Disorder Under 38 C.F.R. 
§§ 3.304, 3.306

Evidence of record indicates that the veteran may have had a 
pre-service psychiatric disorder.  The veteran's induction 
report of medical history noted nervousness.  It appears that 
nervousness, in addition to several other disorders, was 
noted on the veteran's discharge report of medical history, 
but was then subsequently changed.  A November 2003 lay 
statement from the veteran's brother indicates that the 
veteran may have had a pre-service psychiatric disorder.  In 
a statement received in May 2005, the veteran claimed to have 
experienced a pre-service psychiatric disorder, and claims 
that this disorder was aggravated by service.  And in the 
September 2006 VA examination report, the examiner reported 
that the veteran stated that he experienced symptoms of a 
psychiatric disorder when he was 12 years old.  

Service connection may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  
Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

The first issue to address regarding aggravation is whether 
the veteran should be presumed to have been sound upon his 
entry into active service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The veteran will be considered to have been in sound 
condition when he entered service, except as to disorders 
noted at the time of his entry.  The term "noted" denotes 
only such disorders as are recorded in examination reports.  
A reported history of pre-service existence of disorders 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304; Crowe v. 
Brown, 7 Vet. App. 238 (1994).

The Board finds that the record does not support a finding 
that the veteran had a pre-service psychiatric disorder, and 
finds therefore that he must be presumed to have been sound 
upon his entry into service.  Though the veteran noted 
nervousness in his history upon induction into service, the 
accompanying June 1967 induction report of medical 
examination found the veteran's psychiatric state to be 
normal.  As such, a service connection claim based on 
aggravation cannot be sustained here - despite the lay 
evidence of record indicating a pre-service psychiatric 
disorder, the sine qua non of a service connection claim 
based on aggravation (medical evidence of a pre-service 
disorder) is lacking.  38 C.F.R. § 3.304.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and 
etiology).       

Hence, service connection is unwarranted for bipolar 
disorder, depressed type, (also claimed as psychosis, 
dysthymic disorder, and dementia).  This disorder cannot be 
presumptively service connected, or directly service 
connected based on in-service incurrence or aggravation of a 
pre-service disorder.  See 38 U.S.C.A. §§ 1110, 1111, 1153, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2007).  

As the preponderance of the evidence is against the veteran's 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finally notes that it has closely reviewed and 
considered the veteran's statements and arguments regarding 
service connection, and has reviewed the lay statements of 
record from his spouse and brother.  While these statements 
may be viewed as evidence, the Board must also note again 
that laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology.  The lay statements alone are 
therefore insufficient to prove the veteran's claim.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu, supra.    


ORDER

Entitlement to service connection for bipolar disorder, 
depressed type, (also claimed as psychosis, dysthymic 
disorder, and dementia) is denied.    



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


